Name: Regulation (EU) NoÃ 70/2012 of the European Parliament and of the Council of 18Ã January 2012 on statistical returns in respect of the carriage of goods by road Text with EEA relevance
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  land transport;  economic analysis;  information technology and data processing;  organisation of transport;  transport policy
 Date Published: nan

 3.2.2012 EN Official Journal of the European Union L 32/1 REGULATION (EU) No 70/2012 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 18 January 2012 on statistical returns in respect of the carriage of goods by road (recast) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Council Regulation (EC) No 1172/98 of 25 May 1998 on statistical returns in respect of the carriage of goods by road (2) has been substantially amended several times. Since further amendments are to be made, that Regulation should be recast in the interests of clarity. (2) In order to carry out the tasks entrusted to it in the context of the common transport policy, the Commission should have at its disposal comparable, reliable, synchronised, regular and comprehensive statistical data on the scale and development of the carriage of goods by road by means of vehicles registered in the Union, and on the degree of utilisation of vehicles carrying out this transport. (3) It is necessary to compile comprehensive regional statistics with regard to both the carriage of goods and vehicle journeys. (4) It is therefore appropriate to ensure that the regional origin and destination of transport within the Union is described on the same basis as national transport, and to provide a link between the carriage of goods and vehicle journeys by measuring the degree of utilisation of vehicles carrying out this transport. (5) In accordance with the principle of subsidiarity, the creation of common statistical standards allowing the production of harmonised information can be better achieved only at Union level, while data will be collected in each Member State under the authority of the bodies and institutions in charge of compiling official statistics. (6) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics (3) provides a reference framework for the provisions laid down by this Regulation, in particular those concerning access to the sources of administrative data, the cost-effectiveness of available resources and statistical confidentiality. (7) Communication of individual data, once rendered anonymous, is necessary in order to estimate the overall accuracy of the results. (8) It is important to ensure that statistical information is adequately disseminated. (9) In view of the specific geographical situation of Malta, its short-range road transport journeys, its limited road network and the disproportional burden that collecting such data would cause to the Maltese authorities, a derogation should be granted to Malta. (10) In order to take account of economic and technical developments, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission in respect of updating Part 1 of Annex I, except for any modifications to the optional nature of the required information, and adapting Annexes II to VII. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing-up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (11) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (4), HAVE ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. Each Member State shall compile statistics for the Union on the carriage of goods by road by means of goods road transport vehicles which are registered in that Member State, and on the journeys made by such vehicles. 2. This Regulation shall not apply to the carriage of goods by road by means of: (a) goods road transport vehicles whose authorised weight or dimensions exceed the limits normally permitted in the Member States concerned; (b) agricultural vehicles, military vehicles and vehicles belonging to central or local public administrations, with the exception of goods road transport vehicles belonging to public undertakings, and in particular railway undertakings. Each Member State may exclude from the scope of this Regulation goods road transport vehicles whose load capacity or maximum permissible weight is lower than a certain limit. This limit may not exceed a load capacity of 3,5 tonnes or maximum permissible weight of 6 tonnes in the case of single motor vehicles. 3. This Regulation shall not apply to Malta, so long as the number of Maltese-registered goods road transport vehicles licensed to engage in the international carriage of goods by road does not exceed 400 vehicles. For that purpose, Malta shall submit annually to Eurostat the number of goods road transport vehicles licensed to engage in the international carriage of goods by road at the latest by the end of March following the year to which the number of goods road transport vehicles relates. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) carriage of goods by road: all transport of goods by means of a goods road transport vehicle; (b) road transport vehicle: a road vehicle fitted with an engine whence it derives its sole means of propulsion, which is normally used for carrying persons or goods by road, or for drawing, on the road, vehicles used for the carriage of persons or goods; (c) road vehicle for the transport of goods: a road vehicle designed exclusively or primarily to carry goods (lorry, trailer, semi-trailer); (d) goods road transport vehicle: any single road transport vehicle, or combination of road vehicles, namely road train or articulated vehicle, designed to carry goods; (e) lorry: a rigid road vehicle designed exclusively or primarily to carry goods; (f) road tractor: a road transport vehicle designed exclusively or primarily to haul other road vehicles which are not power-driven (mainly semi-trailers); (g) trailer: a road vehicle for the transport of goods designed to be hauled by a road transport vehicle; (h) semi-trailer: a road vehicle for the transport of goods with no front axle so designed that part of the vehicle and a substantial part of its loaded weight rest on the road tractor; (i) articulated vehicle: a road tractor coupled to a semi-trailer; (j) road train: a goods road transport vehicle coupled to a trailer or an articulated vehicle with a further trailer attached; (k) registered: the state of having been entered in a register of road transport vehicles, kept by an official body in a Member State, whether or not the registration is accompanied by the issue of a registration plate. In the case of carriage by means of a combination of road transport vehicles, namely road train or articulated vehicle, in which the goods road transport vehicle and the trailer or semi-trailer are registered in different countries, the complete vehicle shall be deemed to be registered in the country where the goods road transport vehicle is registered; (l) load capacity: maximum weight of goods declared permissible by the competent authority of the country of registration of the vehicle. When the goods road transport vehicle is a road train made up of a lorry with trailer, the load capacity of the road train is the sum of the load capacities of the lorry and the trailer; (m) maximum permissible weight: total weight of the vehicle (or vehicle combination) when stationary and ready for the road and of the weight of the load declared permissible by the competent authority of the country of registration of the vehicle; (n) Eurostat: the Commission department responsible for carrying out the tasks incumbent on the Commission in the field of the production of Union statistics. Article 3 Data collection 1. Member States shall compile statistical data relating to the following areas: (a) vehicle; (b) journey; (c) goods. 2. The statistical variables in each area, their definition and the levels within the classification used for their breakdown are set out in Annexes I to VII. 3. When determining the method to be used for compiling statistical data, Member States shall refrain from carrying out any formalities at frontiers between Member States. 4. The Commission shall be empowered to adopt, where necessary, delegated acts in accordance with Article 8 concerning the updating of Part 1 of Annex I, solely in order to take account of economic and technical developments, except for any modifications to the optional nature of the required information. The Commission shall also be empowered to adopt, where necessary, delegated acts in accordance with Article 8 concerning the adaptation of Annexes II to VII to take account of economic and technical developments. In exercising its power pursuant to this paragraph, the Commission shall ensure that any delegated acts adopted do not impose significant additional administrative burdens on the Member States and on the respondents. Article 4 Precision of statistical results Member States shall ensure that their methods for the collection and processing of statistical data are designed to ensure that the statistical results transmitted pursuant to this Regulation are sufficiently precise so as to enable the Commission to have at its disposal comparable, reliable, synchronised, regular and comprehensive statistical data, whilst taking account of the structural characteristics of road transport in the Member States. For the purpose of the first paragraph, the Commission shall, by means of implementing acts, adopt detailed technical rules regarding the precision of the statistical data required. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 9(2). Article 5 Transmission of statistical results to Eurostat 1. Member States shall transmit to Eurostat every quarter duly verified individual data corresponding to the variables referred to in Article 3 and listed in Annex I, without indicating the name, address or registration number. Such transmission shall, where appropriate, include statistical data relating to previous quarters for which the data transmitted were provisional. 2. The Commission shall, by means of implementing acts, adopt the arrangements for transmitting the data referred to in paragraph 1, including, where appropriate, the statistical tables based on those data. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 9(2). 3. The transmission of the data referred to in paragraph 1, shall take place within 5 months of the end of each quarterly period of observation. The first transmission shall cover the first quarter of 1999. Article 6 Dissemination of statistical results Statistical results in respect of the carriage of goods by road shall be disseminated no later than 12 months after the end of the period to which the results relate. The Commission shall, by means of implementing acts, adopt rules on the dissemination of statistical results in respect of the carriage of goods by road, including the structure and content of the results to be disseminated. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 9(2). Article 7 Reports 1. Member States shall forward to Eurostat, on or before the date on which the first quarterly information is forwarded, a report on the methods used in compiling statistical data. Member States shall also forward to Eurostat details of any substantial changes in the methods used to collect the statistical data. 2. Member States shall provide Eurostat with information each year on sample sizes, non-response rates and, in the form of standard error or confidence intervals, the reliability of the main statistical results. 3. By 31 December 2014 and every 3 years thereafter, the Commission shall submit a report on the implementation of this Regulation to the European Parliament and to the Council. That report shall evaluate in particular the quality of the statistical data transmitted, the data collection methods as well as the administrative burdens on the Member States and on the respondents. The report shall, if appropriate, be accompanied by proposals for modifying the list of variables, taking into account the findings of related projects, in particular those on air pollution emissions caused by the carriage of goods by road. Article 8 Exercise of the delegation 1. The power to adopt the delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 3(4) shall be conferred on the Commission for a period of 5 years from 23 February 2012. The Commission shall draw up a report in respect of the delegation of power not later than 9 months before the end of the 5-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than 3 months before the end of each period. 3. The delegation of power referred to in Article 3(4) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 3(4) shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of 2 months of notification of that act to the European Parliament and to the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by 2 months at the initiative of the European Parliament or of the Council. Article 9 Committee procedure 1. The Commission shall be assisted by the European Statistical System Committee established by Regulation (EC) No 223/2009. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 10 Repeal Regulation (EC) No 1172/98 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex IX. Article 11 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 18 January 2012. For the European Parliament The President M. SCHULZ For the Council The President N. WAMMEN (1) Position of the European Parliament of 1 December 2011 (not yet published in the Official Journal) and decision of the Council of 12 December 2011. (2) OJ L 163, 6.6.1998, p. 1. (3) OJ L 87, 31.3.2009, p. 164. (4) OJ L 55, 28.2.2011, p. 13. ANNEXES Annex I LIST OF VARIABLES AND METHODOLOGICAL APPENDIX Annex II CLASSIFICATION OF AXLE CONFIGURATIONS Annex III CLASSIFICATION OF TYPES OF JOURNEY Annex IV CLASSIFICATION OF GOODS Annex V CLASSIFICATION OF CATEGORIES OF DANGEROUS GOODS Annex VI CLASSIFICATION OF CARGO TYPES Annex VII CODING OF PLACES OF LOADING AND UNLOADING BY COUNTRY AND REGION Annex VIII REPEALED REGULATION WITH LIST OF ITS SUCCESSIVE AMENDMENTS Annex IX CORRELATION TABLE ANNEX I Part 1 LIST OF VARIABLES A1. vehicle-related variables; A2. journey-related variables; A3. goods-related variables (in the basic transport operation). A1. VEHICLE-RELATED VARIABLES Pursuant to the definition given in Article 2, point (d), a goods road transport vehicle shall be any single road transport vehicle, or combination of road vehicles, namely road train or articulated vehicle designed to carry goods. The vehicle-related variables to be provided are the following: 1. possibility of using vehicles for combined transport (optional); 2. axle configuration according to Annex II (optional); 3. age of the road transport vehicle (lorry or road tractor) in years (from its first registration); 4. maximum permissible weight, in 100 kg; 5. load capacity, in 100 kg; 6. vehicle operators NACE Rev. 2 at class level (four-digit level) (optional) (1); 7. type of transport (hire or reward/own account); 8. total kilometres covered during the survey period; 8.1. loaded; 8.2. empty (including road tractor journeys without semi-trailer) (optional); 9. vehicle weighting, to be used to obtain full results from individual data if the data are collected on the basis of random sampling. Successive configurations When the road transport vehicle chosen for the survey is a lorry used alone, namely without a trailer, throughout the survey period, it constitutes in itself the road vehicle for the transport of goods. However, when the road transport vehicle chosen for the survey is a road tractor  in which case it will have a semi-trailer coupled  or when it is a lorry to which a trailer is coupled, the data required under this Regulation concern the road vehicle for the transport of goods taken as a whole. In this case, there may be a change of configuration during the survey period (with a lorry acquiring a trailer or changing trailer during the period, or a road tractor changing its semi-trailer). In such a case, these successive configurations must be recorded, and the data on the vehicle must be supplied for each journey. However, if it is not possible to record these successive configurations, it is agreed that, for the vehicle-related variables, those corresponding to the configuration at the beginning of the first laden journey made during the survey period or to the configuration used most during that period will be recorded. Change in type of transport In the same way, depending on the journey, the transport may be effected on own account or for hire or reward, and the type of transport must be recorded for each journey. However, if it is not possible to record these changes, it is agreed that the type of transport recorded will be that corresponding to the main mode of utilisation. A2. JOURNEY-RELATED VARIABLES During the survey period, the goods road transport vehicle makes journeys, either unloaded (there are no goods or empty packaging in the lorry, the trailer or the semi-trailer, which are therefore completely empty) or loaded (there are either goods or empty packaging in the lorry, the trailer or the semi-trailer, empty packaging being a particular type of goods). The loaded distance of the goods road transport vehicle is the distance between the first place of loading and the last place of unloading (where the goods road transport vehicle is completely emptied). A laden journey can therefore cover several basic transport operations. The variables to be provided for each journey are as follows: 1. type of journey in accordance with the nomenclature in Annex III; 2. weight of goods carried during the journey or during each stage of the journey, gross weight in 100 kg; 3. place of loading (of the goods road transport vehicle, for a laden journey):  definition: the place of loading is the first place in which goods are loaded on the goods road transport vehicle, which was previously completely empty (or where the road tractor is coupled up to a laden semi-trailer). For an unladen journey, it is the place of unloading of the preceding laden journey (notion of place where unladen journey begins),  coding: the place of loading is coded in accordance with Annex VII; 4. place of unloading (of the goods road transport vehicle, for a laden journey):  definition: the place of unloading is the last place in which goods are unloaded from the goods road transport vehicle, which is subsequently completely empty (or where the road tractor is uncoupled from a semi-trailer). For an unladen journey, it is the place of loading of the subsequent laden journey (notion of place where unladen journey ends),  coding: the place of unloading is coded in accordance with Annex VII; 5. distance travelled: actual distance excluding the distance covered by the goods road transport vehicle while being transported by another means of transport; 6. tonne-kilometre effected during the journey; 7. countries crossed in transit (not more than five), coded according to Annex VII; 8. place of loading, if any, of the road transport vehicle on another means of transport in accordance with Annex VII (optional); 9. place of unloading, if any, of the road transport vehicle from another means of transport in accordance with Annex VII (optional); 10. situation fully loaded (procedure 2) or not fully loaded (procedure 1) of the goods road transport vehicle during the journey in question, in terms of maximum volume of space used during the journey (procedure 0 = by convention for unladen journeys) (optional). A3. GOODS-RELATED VARIABLES (in the basic transport operation) During a laden journey, several basic transport operations can be carried out, a basic transport operation being defined as the transport of one type of goods (defined by reference to a particular classification level) between its place of loading and its place of unloading. The variables to be provided relating to a basic transport operation during a laden journey are as follows: 1. type of goods, according to the division level referring to an appropriate classification (see Annex IV); 2. weight of goods: gross weight in 100 kg; 3. if need be, the classification of the goods as dangerous according to the main categories of Directive 2008/68/EC of the European Parliament and of the Council of 24 September 2008 on the inland transport of dangerous goods (2) given in Annex V to this Regulation; 4. type of freight as given in Annex VI (optional); 5. place of loading of the goods, coded in accordance with Annex VII; 6. place of unloading of the goods, coded in accordance with Annex VII; 7. distance travelled, actual distance excluding the distance covered with the goods road transport vehicle while being transported by another means of transport. Transport operations carried out during a collection or distribution round type of journey (journey-type 3) For this type of journey, with several loading and/or unloading points, it is practically impossible to ask the transport operators to describe the basic transport operations. For these journeys, when identified as such, a single, notional, basic transport operation is generally generated on the basis of the information on the journey. Each Member State shall inform the Commission of its definition of this type of journey and explain the simplifying assumptions it is obliged to apply when collecting data on the corresponding transport operations. Part 2 METHODOLOGICAL APPENDIX Laden journeys and basic transport operations Depending on the Member State concerned, information on transport is collected on the basis of:  either a description of each basic goods transport operation (with additional details on unladen journeys),  or a description of the journeys made by the vehicle in carrying out these basic goods transport operations. In the great majority of cases, when a laden journey is made this represents one basic transport operation only with:  a single type of goods loaded (by reference to the classification of goods in use, in this case the 20 divisions derived from the NST classification) (3),  a single point of loading for the goods,  a single point of unloading for the goods. In this case the two methods used are completely equivalent, and the information collected by either method describes both:  the transport of the goods (all the basic goods transport operations),  the journeys made by the vehicles carrying out this transport, with details of vehicle capacities and utilisation of these capacities (laden journey with utilisation coefficient; unladen journey). Under this Regulation, the transport of goods and the journeys made by the vehicles must both be described, but it is undesirable to impose on the transport operators an excessive increase in the burden of statistics by asking them to describe in detail the transport of goods and the vehicle journeys. Accordingly, the NSOs in the Member States, when coding the questionnaires, must reconstitute the data which are not explicitly required from the transport operators from the data which they collect on the basis of either the basic transport operation, or the vehicle journey. The problem will arise when several basic transport operations are carried out in the course of one laden journey, which may be because:  there are several points of loading and/or unloading of the goods (but limited in number, otherwise these would be pick-up or distribution rounds, which require special treatment). In this case, these various loading and/or unloading points are recorded, in order to calculate directly the tonne-kilometre effected during the journey, and the statistical office can reconstitute the basic transport operations, and/or  there are several different types of goods transported during the laden journey, a fact which in general is not recorded in the statistics, since only the type of goods (single or main) is requested. In this case the loss of information is accepted and Member States carrying out this type of simplification will make explicit mention of it to the Commission. (1) Statistical classification of economic activities in the European Union. (2) OJ L 260, 30.9.2008, p. 13. (3) NST: Uniform nomenclature of goods for transport statistics. ANNEX II CLASSIFICATION OF AXLE CONFIGURATIONS Where a combination of vehicles is used, the axle configuration counts the total number of axles, namely the axles of the lorry or the road tractor, plus those of the trailer or semi-trailer. The axle categories considered are as follows: Coding 1. Number of axles of single vehicles (lorries): 2 120 3 130 4 140 other 199 2. Number of axles for combinations of vehicles: lorry and trailer: 2+1 221 2+2 222 2+3 223 3+2 232 3+3 233 other 299 3. Number of axles for combinations of vehicles: road tractor and semi-trailer: 2+1 321 2+2 322 2+3 323 3+2 332 3+3 333 other 399 4. Road tractor alone 499 ANNEX III CLASSIFICATION OF TYPES OF JOURNEY 1. Laden journey involving one single basic transport operation. 2. Laden journey involving several transport operations, but not considered as a collection or distribution round. 3. Laden journey of the collection or distribution round type. 4. Unladen journeys. ANNEX IV CLASSIFICATION OF GOODS Division Description 01 Products of agriculture, hunting, and forestry; fish and other fishing products 02 Coal and lignite; crude petroleum and natural gas 03 Metal ores and other mining and quarrying products; peat; uranium and thorium 04 Food products, beverages and tobacco 05 Textiles and textile products; leather and leather products 06 Wood and products of wood and cork (except furniture); articles of straw and plaiting materials; pulp, paper and paper products; printed matter and recorded media 07 Coke and refined petroleum products 08 Chemicals, chemical products, and man-made fibres; rubber and plastic products; nuclear fuel 09 Other non-metallic mineral products 10 Basic metals; fabricated metal products, except machinery and equipment 11 Machinery and equipment n.e.c.; office machinery and computers; electrical machinery and apparatus n.e.c.; radio, television and communication equipment and apparatus; medical, precision and optical instruments; watches and clocks 12 Transport equipment 13 Furniture; other manufactured goods n.e.c. 14 Secondary raw materials; municipal wastes and other wastes 15 Mail, parcels 16 Equipment and material utilised in the transport of goods 17 Goods moved in the course of household and office removals; baggage transported separately from passengers; motor vehicles being moved for repair; other non-market goods n.e.c. 18 Grouped goods: a mixture of types of goods which are transported together 19 Unidentifiable goods: goods which for any reason cannot be identified and therefore cannot be assigned to groups 1-16 20 Other goods n.e.c. ANNEX V CLASSIFICATION OF CATEGORIES OF DANGEROUS GOODS 1 Explosives 2 Gases, compressed, liquefied or dissolved under pressure 3 Flammable liquids 4.1 Flammable solids 4.2 Substances liable to spontaneous combustion 4.3 Substances which, in contact with water, emit flammable gases 5.1 Oxidising substances 5.2 Organic peroxides 6.1 Toxic substances 6.2 Substances liable to cause infections 7 Radioactive material 8 Corrosives 9 Miscellaneous dangerous substances ANNEX VI CLASSIFICATION OF CARGO TYPES (1) 0 Liquid bulk goods (no cargo unit) 1 Solid bulk goods (no cargo unit) 2 Large freight containers 3 Other freight containers 4 Palletised goods 5 Pre-slung goods 6 Mobile, self-propelled units 7 Other mobile units 8 (Reserved) 9 Other cargo types (1) United Nations, Economic Commission for Europe  Codes for types of cargo, packages and packaging materials, Recommendation 21 adopted by the Working Party on Facilitation of International Trade Procedures, Geneva, March 1986. ANNEX VII CODING OF PLACES OF LOADING AND UNLOADING BY COUNTRY AND REGION 1. The places of loading and unloading will be coded as follows: (a) regional breakdown to Level 3 of the Nomenclature of Territorial Units for Statistics (NUTS), for the Member States; (b) lists of administrative regions supplied by the third country concerned, for States which are not Members but which are contracting parties to the Agreement on the European Economic Area (EEA), namely Iceland, Liechtenstein and Norway; (c) the 2-alpha ISO 3166 codes, for other third countries. The most frequently-used codes are given in the table in point 2(b) of this Annex. 2. For the coding of countries crossed in transit (Section 7 of Annex I, Part A2), the following country codes are to be used: (a) the 2-alpha part of the NUTS codes, as given in the table below, for the Member States; (b) the 2-alpha ISO 3166 codes, for all other countries. The most frequently-used codes are given in the table below. TABLE OF COUNTRY CODES (a) Member States (corresponding to NUTS 2-alpha country codes) Country name Code Belgium BE Bulgaria BG Czech Republic CZ Denmark DK Germany DE Estonia EE Ireland IE Greece EL Spain ES France FR Italy IT Cyprus CY Latvia LV Lithuania LT Luxembourg LU Hungary HU Malta MT Netherlands NL Austria AT Poland PL Portugal PT Romania RO Slovenia SI Slovakia SK Finland FI Sweden SE United Kingdom UK Note: countries in official European Union order. (b) Other countries (ISO 3166 2-alpha codes) Country name Code Albania AL Bosnia and Herzegovina BA Belarus BY Switzerland CH Croatia HR Iceland IS Liechtenstein LI Moldova MD Montenegro ME former Yugoslav Republic of Macedonia, the MK (1) Norway NO Serbia RS Russia RU Turkey TR Ukraine UA Note: countries ordered by code. (1) Provisional code, which does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject at the United Nations. ANNEX VIII REPEALED REGULATION WITH LIST OF ITS SUCCESSIVE AMENDMENTS Council Regulation (EC) No 1172/98 (OJ L 163, 6.6.1998, p. 1) Commission Regulation (EC) No 2691/1999 (OJ L 326, 18.12.1999, p. 39) Point 10.15 of Annex II to the 2003 Act of Accession (OJ L 236, 23.9.2003, p. 561) Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1) Only Annex II, point 27 Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1) Only point 8.5 of the Annex Regulation (EC) No 1893/2006 of the European Parliament and of the Council (OJ L 393, 30.12.2006, p. 1) Only Article 13 Commission Regulation (EC) No 1304/2007 (OJ L 290, 8.11.2007, p. 14) Only Article 2 Regulation (EC) No 399/2009 of the European Parliament and of the Council (OJ L 126, 21.5.2009, p. 9) ANNEX IX CORRELATION TABLE Regulation (EC) No 1172/98 This Regulation Article 1 Article 1 Article 2, first to fourteenth indents Article 2, points (a) to (n) Article 3 Article 3 Article 4 Article 4 Article 5(1), (2) and (3) Article 5(1), (2) and (3) Article 5(4)  Article 5(5)  Article 6 Article 6 Article 7(1) and (2) Article 7(1) and (2) Article 7(3)  Article 8   Article 8 Article 10(1) and (2) Article 9(1) and (2) Article 10(3)  Article 11   Article 10 Article 12 Article 11 Annexes A to G Annexes I to VII  Annex VIII  Annex IX